Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 22, 2016

                                    No. 04-15-00482-CV

                              IN RE ESPERANZA HUGHES,

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 15-03-54382-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
        Appellee Peachtree Settlement Funding, LLC has filed a motion for rehearing and motion
for en banc reconsideration. The Court requests that the appellants Metropolitan Life Insurance
Company and Metropolitan Tower Resources Group, Inc. file a response on or before October
12, 2016. See TEX. R. APP. P. 49.2.

       It is so ORDERED on September 22, 2016.


                                                   PER CURIAM



       ATTESTED TO: ______________________________
                    Keith E. Hottle
                    Clerk of Court